58 S.E.2d 633 (1950)
231 N.C. 711
PUETT et al.
v.
BAHNSON CO. et al.
No. 307.
Supreme Court of North Carolina.
April 12, 1950.
*634 O. Lee Horton, Morganton, for plaintiffs, appellees.
Proctor & Dameron, Marion, for defendants, appellants.
STACY, Chief Justice.
The question for decision is whether an injury sustained in an automobile accident by employees while on their way to or from their work arises out of and in the course of the employment, when, under the terms of the employment, allowances are made by the employer to cover the cost of such transportation. No exact prototype of this question is to be found in any of our previous decisions. It seems to be one of first impression. Rewis v. New York Life Ins. Co., 226 N.C. 325, 38 S.E.2d 97.
The claimants cite Smith v. City of Gastonia, 216 N.C. 517, 5 S.E.2d 540, as tending to support their position. The defendant says the case of Hunt v. State, 201 N.C. 707, 161 S.E. 203, is more nearly in point. In the Smith case the employer furnished the means of transportation, the car itself, and the claimant was on duty at the time of the injury. In the Hunt case the claimant furnished his own means of transportation, albeit his pay started from the time he left home. Even so, the claimant had not reached the place where he could do any work for the employer when the injury occurred. See Mion v. Atlantic Marble & Tile Co., 217 N.C. 743, 9 S.E.2d 501; Hildebrand v. McDowell Furniture Co., 212 N.C. 100, 193 S.E. 294; Phifer's Dependents v. Foremost Dairy, 200 N.C. 65, 156 S.E. 147.
The authorities elsewhere are inharmonious, 58 Am.Jur. 726, with the majority favoring compensation. The Industrial Commission has consistently followed the majority view, and we are inclined to approve, where, as here, the cost of transporting the employees to and from their work is made an incident to the contract of employment. Archie v. Greene Bros. Lumber Co., 222 N.C. 477, 23 S.E.2d 834; Voehl v. Indemnity Ins. Co., 288 U.S. 162, 53 S. Ct. 380, 77 L. Ed. 676, 87 A.L.R. 245, and Annotation, 250. See, also, Geltman v. Reliable Linen & Supply Co., 128 N.J.L. 443, 25 A.2d 894, 139 A.L.R. 1465.
Affirmed.
BARNHILL and ERVIN, JJ., took no part in the consideration or decision of this case.